Beasley, Judge,
concurring specially.
I concur.
Where the applicant signs, or authorizes signature on a form meeting the legal requirements as in Occidental Fire &c. Co. v. Williams, 179 Ga. App. 120 (345 SE2d 619) (1986), that is binding. The applicant cannot by parol evidence undermine the conclusiveness of the positive evidence of rejection. Otherwise that would undermine the strict requirements of the statute (OCGA § 33-34-5) and case law with respect to the written form which serves as the evidence.
Here, there is no dispute that the applicant in fact signed the form; the evidence on both sides affirmatively shows it. The form is legally correct. The claim that the options were not explained or actu*250ally rejected is foreclosed and thus irrelevant.
Decided May 15, 1986
Rehearing denied May 30, 1986
Clarence L. Martin, for appellant.
David H. Connolly, Jr., for appellee.